OFFICE      OF THE       ATTORNEY         GENERAL
                                          AUSTIN



                                                               February      6,

Hon.   H.   L   ,Roberaonr                          .-.m,
                                -+-“-----~--~~~~~~~.“~  3...-....
                                                               I

County Adorney                :~: ;....
Wlnkler County
Kermit, Texas
Dear Sirr




          Aoknoalddglng re                                          letter    of January
Qth, the attention  of this                                           respeotfully
oalled therein to the foil




                                                        II whloh the eleotlon
                                                   ed was legal and that the
                                                   al eleotlon   for said of-
                                                   dldate,   we respeotfully
                                                hat suoh oandldate 1s duly
                                                slder that this question
                                               an by entertaining     suoh pre-

                                                      Very tNly           yOUra




APPROVED: